



Exhibit 10.2


Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. In addition, certain personally
identifiable information contained in this document, marked by brackets as
[***], has been omitted from this exhibit pursuant to Item 601(a)(6) under
Regulation S-K.




AMENDED AND RESTATED SUPPLY AGREEMENT


This Amended and Restated Supply Agreement (“Agreement”) is made and entered
into as of June 1, 2020 (the “Effective Date”) by and between Shenzhen Mindray
Bio-Medical Electronics Co., Ltd., a corporation organized under the laws of The
People’s Republic of China (hereinafter “Mindray”), and Heska Corporation, a
corporation duly organized and existing under the laws of the State of Delaware
with its principal business address at 3760 Rocky Mountain Ave, Loveland, CO
80538, United States and its Affiliates (hereinafter “Heska”). Heska and Mindray
shall at times be collectively referred to herein as the “Parties” and
individually as a “Party”.
WHEREAS, Heska is willing to purchase Products, the details of which are defined
in this Agreement, from Mindray and Mindray is also willing to provide those
Products to Heska with the terms and conditions hereinafter set forth.
WHEREAS, Heska and Mindray are parties to an Exclusive Supply Agreement dated
February 1, 2016, as amended by the Amendment to Exclusive Supply Agreement
dated January 1, 2017 (collectively, the “Original Agreement”).
WHEREAS, the Initial Term of the Original Agreement expired on December 31,
2019, however it automatically extended for successive Renewal Term according to
the terms of the Original Agreement. The Parties now agree to terminate the
Original Agreement as the date first above written and enter into this Agreement
upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the Parties agree as follows:
1. Definitions
1.1 “Affiliate” shall mean, with respect to each Party (as hereinafter defined),
any legal entity that is, directly or indirectly, controlling, controlled by or
under common control with such Party. For purposes of this definition, a Party
shall be deemed to control another entity if it owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting equity of the other
entity, or directly or indirectly possesses the power to direct, or cause the
direction of, the management and policies of such other entity by any means
whatsoever.
1.2 BLANK
1.3 “Calendar Quarter” shall mean a period of three (3) consecutive calendar
months commencing on· January 1, April 1, July 1 or October 1 during the Term of
this Agreement.
1.4 “Calendar Year” shall mean each twelve (12) month period during the Term of
this Agreement beginning on January 1 and ending on December 31.
1.5 BLANK.



--------------------------------------------------------------------------------





1.6 “Confidential Information” means any proprietary or confidential information
of a Party which may be disclosed to the other Party under this Agreement,
including without limitation all prices, discounts or product specifications,
customers, Customers, designs, software, software code, drawings, reports,
interpretations, forecasts, plans, records, technical or other financial or
business information of any kind, of a disclosing Party regarding the subject
matter of this Agreement, together with any notes or other documents prepared by
a receiving Party or others which reflect such information.
1.7 “Consumables” shall mean documentation, supplies, consumables, reagents,
calibrator, fluids, tubes, tips, cups, and other supplies necessary or
ordinarily beneficial in the ordinary course of installation, calibration,
maintenance and use of the Analyzer Product(s). Mindray shall use all reasonable
endeavors, acting in good faith to ensure Consumables only operate on Analyzer
Products sold by Heska and ensure that no other reagents manufactured by or for
Mindray shall operate on Analyzer Products sold by Heska; except, provided
however, Mindray shall use all reasonable endeavors, acting in good faith to
ensure non-reagent QC/Cal manufactured for Mindray by third party to operate on
Analyzer Products only operate on Analyzer Products sold by Heska.


1.8 “Customer” shall mean the end user of the Products, where use of Products is
limited to non-human subjects, within the Market, within the Territory, as
defined below. Supply of the Products to Customer may include one or more
transactions that include the involvement of a third party dealer or reseller of
Heska (“Agent”), who facilitates the purchase and installation to the Customer
solely for use within the Market within the Territory.
1.9 “DOA” shall mean dead on arrival, as used in Article 8.2 Non-Conformities
and Acceptance.
1.10 “Improvements” means, individually and collectively, all discoveries,
inventions, know-how, techniques, modifications , improvements, works of
authorship, designs, data, and all proprietary rights therein or associated
therewith (whether or not protectable under patent, copyright, trade secrecy or
similar laws) relating to additions, enhancements, updates, alterations,
modifications, derivative works or other changes to any Products sold by Mindray
to Heska hereunder.
1.11 “Intellectual Property” shall mean all drawings, designs, models,
specifications, documentation, software, firmware, user interfaces, inventions,
designs, techniques, processes, business methods, customer information,
marketing programs, distributor information, know-how, technology, mask­ works,
copyrights, copyrightable materials, patents, trade secrets, software code,
software schema, contractor contacts, sources, vendors, suppliers, and any other
information or materials protected under any intellectual property laws in
effect anywhere in the world, and any applications, registrations or filings
relating thereto.
1.12 “Legacy Mindray Dealer” shall mean the third party in Spain with an
executed and in force agreement as of January 1, 2020 with Mindray under which
such third party has sold or is selling the Mindray Product five-part analyzer
and associated consumables to veterinary customers in Spain.
1.13 “Market” shall be defined as the field of Veterinary Medicine; as defined
as the practice of medicine on non-human subjects by licensed users, in good
standing with licensing and governmental authorities, or persons duly and
legally supervised by such licensed users or authorities, in accordance with
laws and regulations governing the use of medical devices on non-human subjects,
in all locations and facilities, including, but



--------------------------------------------------------------------------------





not limited to veterinary hospitals and clinics, zoos, breeding operations,
feedlots, pharmaceutical facilities , research facilities, universities ,
veterinary teaching hospitals , and governmental agencies.
1.14 “Mindray Product” shall mean the Mindray manufactured hematology analyzer
product noted in Annex A (BC5000vet).
1.15 “North America Agreement” shall mean that certain agreement between the
parties dated September 1, 2013.
1.16 “Product” shall mean, as the case may be, the Analyzer Product(s) based on
Mindray Product and modified to Heska brand and use per this Agreement,
Consumable(s) based on Mindray product and modified to Heska brand and use per
this Agreement, and Spare Part(s), as those terms are further described and
defined in Annex A and elsewhere in this Agreement.
1.17 “QC/Cal” shall mean control and calibrator fluids listed in Annex B (3)
“QC/Cal”.
1.18 “Service Exchange Pool” shall mean a pool of between ten (10) and twenty
(20) Analyzer Products to be maintained by Heska during the course of the
Agreement. Heska shall ship replacement Analyzer Products (“Service
Exchange(s)”) from the Service Exchange Pool to Customers who have reasonably
claimed that Analyzer Products are not working correctly, and such returned
Analyzer Products will be serviced by Heska to then be made available as Service
Exchange Pool Products.
1.19 “Spare Parts” shall mean service parts, installation parts, replacement
parts, spare parts, and documentation related thereto that are necessary or
ordinarily beneficial in the ordinary course of installation, calibration,
maintenance, repair, provision of warranty support, and use of the Analyzer
Product(s), including, without lin1itation, those spare parts identified on
Annex A, as amended from time to time.


1.20 “Tail” shall mean the six (6) year period following expiration or earlier
termination of this Agreement, during which Mindray will sell to Heska the
Consumables and Spare Parts.
1.21 “Territory” shall mean the areas defined in Annex C, including “Exclusive
Territory” and “Non­ exclusive Territory”.
1.22 Capitalized terms not defined in this Article 1 shall have the meaning set
forth herein.
2. Purpose, Appointment and Acceptance
2.1 Specifications. The specifications for the Products are set forth in Annex A
and will in no case be less than the specifications for Products delivered in
the original Exclusive Supply Agreement, dated January 1, 2017, as amended.
(“Specifications”).


2.2 Purpose. Subject to the terms and conditions of this Agreement, Mindray
agrees to sell to Heska, and Heska agrees to purchase from Mindray, the Products
in accordance with the Specifications, as each are or shall be defined in Annex
A attached, in the Minimum Annual Total volume(s), as described in Section 5.1
and Appendix B, for resale or placement to Customers, in the Market, in the
Territory.


2.3 Appointment and Acceptance. During the Term of this Agreement, as specified
in Article 3.1, and subject to the conditions hereinafter, including but not
limited to Article 6 below,



--------------------------------------------------------------------------------





Mindray hereby appoints Heska as its exclusive distributor (even as to Mindray)
for the Products, to Customers, in the Market within the Exclusive Territory,
and non-exclusive distributor for the Products, to Customers, in the Market,
within the Non-Exclusive Territory, and Heska accepts such appointment. Each
Party warrants and represents to the other Party that: (i) they have the right
to enter into this Agreement, (ii) the terms of this Agreement are not
inconsistent with other contractual obligations, expressed or implied, which
they may have, (iii) by negotiating or entering into this Agreement, the
representing Party is not breaching, violating, unlawfully altering, being
induced or inducing others to interfere, halt, terminate, or otherwise modify
any other contractual obligations, express or implied, which they may have with
any other party, (iv) it is not a party to any agreement, litigation, or
business relationship that prevents it from carrying out its obligations under
this Agreement, (v) it has the right and full corporate power to enter into this
Agreement, and (vi) as of the date of the Agreement, it is unaware of any
actual, threatened, or pending litigation or claim that would prevent or impair
it or its Affiliates from carrying out its obligations under this Agreement or
would reasonably cause the other Party to be prevented from or have difficulties
carrying out its obligations under this Agreement.


3. Term
3.1 This Agreement shall commence on the Effective Date and remain in effect
until December 31, 2022 (the “Initial Term”); thereafter, Agreement shall
automatically renew for successive two year periods (each a “Renewal Term”),
unless sooner terminated in accordance with Article 15 of this Agreement (the
Renewal Term together with the Initial Term, is collectively the “ Term”),
provided, however, that Heska must meet the Minimum Annual Total in the prior
Calendar Year. As discussed in Section 5.2. failure to meet the Minimum Annual
Total in the prior Calendar Year may lead to termination of the Agreement.
Notwithstanding the foregoing, however, the Term shall not exceed ten (10) years
without the express written agreement of Mindray.
4. Purchase Orders & Product Packaging and Labeling
4.1 Orders. In placing purchase orders with Mindray, Heska shall detail the (i)
Products (ii) quantity of each Product, and (iii) delivery date, which shall be
at least sixty (60) days from the date of the purchase order (“Lead Time”). The
orders shall be considered accepted and binding unless they are rejected by
Mindray, provided that such acceptance shall not be unreasonably withheld and
Mindray shall notify Heska within five (5) days if any order from Heska is
rejected; provided, however, if Mindray is unable or unwilling to timely fulfill
a purchase order that otherwise complies with all requirements set forth in this
Agreement, Heska shall nonetheless be credited with such order quantity for
purposes of the Minimum Annual Total requirements of Article 5 below. REGARDLESS
OF FORM, EVERY PURCHASE ORDER, ORDER ACKNOWLEDGMENT, ORDER ACCEPTANCE OR INVOICE
IS DEEMED TO INCLUDE THE APPLICABLE TERMS AND CONDITIONS OF THIS AGREEMENT AND
ANY PRE-PRINTED OR OTHER TERMS AND CONDITIONS ASSOCIATED WITH SUCH FORM SHALL
NOT BE APPLICABLE ABSENT MUTUAL WRITTEN AGREEMENT OF THE PARTIES. The order
shall be, when fulfilled with Product, payable in full within sixty (60) days of
shipment of the Product from Mindray.
4.2 Packaging and Labeling. Mindray shall supply all packaging and labeling
required by Heska for Products in accordance with the Specifications on Annex A.
All Product packaging and labeling shall be as set forth and agreed to in good
faith in the Specifications in Annex A. It is intended that the Product
packaging and labeling will be



--------------------------------------------------------------------------------





a full private label branding to Heska brands, marks, and packaging logos,
without reference to Mindray. All labeling and packaging shall designate Heska
as the exclusive “source” of the Products, and for those Products manufactured
in whole or in part in China, using terminology of “manufactured for Heska in
China” and shall include Heska’s logos and such other additional branding as
shall be set forth in the Specifications. Mindray shall not acquire any right,
title or interest in any of Heska’s trademarks and/or artwork, therein except
for the purpose of manufacturing and packaging Products for Heska pursuant
hereto. Heska shall be responsible for assuring that all Product packaging
materials and labels comply with applicable laws in the Territory.
5. Minimum Purchase
5.1 Minimum Calendar Year Volume. Heska shall make purchases of Product from
Mindray in such annual minimum quantities (“Minimum Annual Total”) as specified
in Annex B. If Heska fails to make purchases equal to or greater to the Minimum
Annual Total, the remedies in Section 5.2 shall apply.
5.2 Remedies for Volume Failure. If Heska fails to purchase the Minimum Annual
Total (a “Minimum Purchase Failure”) within thirty (30) days of the end of the
Calendar Year for which Mindray alleges Heska had a Minimum Purchase Failure,
Mindray shall provide Heska written notice of such failure (a “Quantity Failure
Notice”) and the following remedies in this Section 5.2 shall apply. If such
Minimum Purchase Failure has not been cured by Heska within sixty (60) days
after Mindray gives Heska written notice of such Minimum Purchase Failure, then
Heska shall, in Heska’s sole discretion:
5.2.1 Pay Mindray, within thirty (30) days of receipt of the Quantity Failure
Notice, an amount equal to five percent (5%) of the Average Transfer Price (as
determined by calculating the quotient of (a) the sum of all actual prices paid
for the Analyzer Products purchased in the immediately prior two (2) Calendar
Quarters, divided by (b) the actual number of Analyzer Products purchased in the
immediately prior two (2) Calendar Quarters) multiplied by the Deficiency (as
calculated by subtracting the number of Analyzer Products purchased by Heska in
the Calendar Year from the Minimum Annual Total); In the event of two (2)
Minimum Purchase Failures in consecutive years, Mindray may, on or before March
15th of the year immediately thereafter, terminate this Agreement upon ninety
(90) days written notice. Or;
5.2.2 Terminate this Agreement. There are no other remedies for a Minimum
Purchase Failure.


5.3 The Parties agree that they will make a mutually agreeable, good faith
adjustment downward of the Minimum Annual Total from a period in which there was
a Minimum Purchase Failure, if during such period; (i) Mindray was unable to
deliver Products ordered on time, (ii) Mindray delivered to Heska a significant
quantity of DOA Product, as defined in Article 8.2, or Products not meeting the
Specification, iii) the Products were subject to a recall or other similar
adverse event, or (iv) the Products, in the reasonable judgment of the Parties
and a disinterested infom1ed observer, are no longer competitive in the Market,
in the Territory.
6. Market, Territory, Exclusivity
6.1 Exclusivity Rights. Heska is granted the exclusive right to purchase the
Products for sale, marketing and distribution in the “Market”, in the “Exclusive
Territory”, to “Customers”,



--------------------------------------------------------------------------------





which right shall operate to exclude all others, including Mindray, its
Affiliates and all third parties, and the non­exclusive right to purchase the
Products for sale, marketing and distribution in the “Market”, in the
“Non-exclusive Territory”, to “Customers” as each are defined in Article 1. In
the Exclusive Territory in the Market, Mindray shall not, directly or indirectly
through any third p arty, distributor, reseller or agent:
6.1.1 During the Term, sell or offer to sell, rent, loan, or lease the Products
(or any modification, iteration, or derivation thereof) or any generic or
similar in-clinic hematology analyzer products (5 part), or portions or
subassemblies thereof, that are or could be competitive with the Products, that
may be used by or sold to Customers in the Market within the Exclusive Territory
(“Illicit Products”) .
6.1.2 During Tail Period, sell or offer to sell the Consumables or Spare Parts
or any modification, iteration, derivation, or generic version thereof that are
usable on Analyzer Product sold, placed, loaned or leased by Heska.
Heska shall not sell or offer to sell Products outside of the Territory or
Market, except with Mindray’s prior written consent.
6.2 In the Market within the Non-exclusive Territory, Mindray maintains right to
sell or offer to sell, rent, loan, or lease, directly or indirectly through
Mindray, its Affiliates, and/or any third party, distributor, reseller or agent,
the Mindray Product as noted in Annex A (BC5000vet) (including consumables,
reagents and spare parts) (or any modification, iteration, or derivation
thereof) or any generic or similar in-clinic hematology analyzer products (5
part), or portions or subassemblies thereof, that are or could be competitive
with the Analyzer Products, that may be used by or sold to Customers for use
within Non-exclusive Territory, so long as such analyzer products do not operate
with Consumables and (ii) such reagents do not operate with Analyzer Products.
6.3 Mindray’s Efforts to Protect. Mindray shall undertake to protect Heska’s
Exclusive Territory and Market. Upon receipt of notice of a violation of
Territory and Market exclusive to Heska by a third party (or through an agent of
such third party), Mindray shall with regard to such third party act to protect
Heska’s Exclusive Territory and Market, including without limitation and as
applicable, to the extent that permitted or allowed by applicable laws (i) send
a cease and desist letter, with a copy to Heska (ii) legally void warranty and
software license on Illicit Product and notice third party of such void, with
copy to Heska, (iii) demand from the third party responsible for sale(s) of the
Illicit Product the disgorgement and payment to Heska of profits from the sale
of Illicit Product(s) in Heska’s Market and Exclusive Territory, with copy of
such demand to Heska, and (iv) immediately ceasing delivery of products that
are, may be, or may become Illicit Products to such party or a party supplying
such party with Illicit Products.
6.4 Exclusive Territory Protections by Mindray. Mindray undertakes to not
knowingly allow any party to sell, lease, lend, demonstrate, market or solicit
for business, directly or indirectly, a Product or Illicit Product to a Customer
in the Market within the Exclusive Territory. For the Term of this Agreement,
Mindray shall not, directly or indirectly, except exclusively through or for the
benefit of Heska under this Agreement, sell, resell, lease, lend, or market: (i)
the Products, (ii) portions or components of the Products, or (iii) products to
which Mindray directly or indirectly benefits, controls, develops, or
commercializes, that compete with the Products, to Customers in the Market
within the Exclusive Territory. Mindray further undertakes not to sell in the
Non-Exclusive Territory, any Consumables or Spare Parts for use on Analyzer
Products sold or placed into service with Customers by Heska during the Term and
during the Tail. Mindray will



--------------------------------------------------------------------------------





ensure Analyzer Products will not operate with reagents that are not Consumables
sold to and through Heska.
6.5 No Export or Gray Market by Heska. Heska undertakes not to sell, lease,
lend, or participate in any way, directly or indirectly, through one or more
relationships or contracts, the Products or any products or services that
contain, in whole or in part, the Products, for use, resale, export outside of
the Territory or Market. Heska shall not directly or indirectly, and shall not
authorize any other party to, sell, lease, lend, demonstrate, market or solicit
for business any of the Products or products containing, in whole or in part the
Products, outside the Market or Territory, including, without limitation, using
commercially reasonable efforts so that Heska’s distributors and customers do
not resell or otherwise distribute the Products outside of the Market or
Territory.
6.6 Market Limited. Except as provided by the North American Agreement, Heska
shall not sell, lease, lend, or participate in any way, directly or indirectly,
through one or more relationships or contracts, the Products or any products or
services that contain, in whole or in part, the Products, intended for use or
for resale, demonstration, use or export outside of the Market or Territory, nor
to any person, entity, or organization who is not a Customer or Agent selling
directly to a Customer in the Market in the Territory. Heska and Mindray agree
that all software and Products provided hereunder from Mindray to Heska shall be
and are intended for use in the veterinary medical industry in the Territory.
6.7 Other Agreements In Effect. The terms in this Agreement apply solely to the
Territory and Market as defined in Article 1 of this Agreement. Heska’s rights
and obligations in territories and markets, as defined in other effective
agreements between the two parties, including the North American Agreement, will
not be affected by this Agreement. Nothing contained in this Agreement shall
affect or alter the North American Agreement.
6.8 Protection of Mindray Property: Heska Customer Obligations. Heska shall
protect all Mindray Intellectual Property and Confidential Information to the
same degree it protects its own Intellectual Property and Confidential
Information, but in no case less than exercising reasonable care.
6.9 Conclusion with Legacy Mindray Dealer. During the Term, Mindray may sell
Mindray Product consumables that do not operate with Analyzer Product but are
Illicit Products to Legacy Mindray Dealer and QC/Cal products, only for resale
by Legacy Mindray Dealer directly and only to licensed veterinarian end users in
Spain who (i) purchased Mindray Product five-part analyzer from Legacy Mindray
Dealer prior to December 31, 2020 and (ii) are identified by name, address, and
phone number to Mindray in writing by Legacy Mindray Dealer on or before
December 31, 2020.
7. Price and Payment
7.1 Prices. The prices for the Products purchased by Heska hereunder shall be as
set forth in the attached Annex B, unless otherwise agreed upon by the Parties
in writing from time to time.
7.2 Net Amounts and Costs. All prices for the Products are “net amounts” in US
Dollars. Unless otherwise expressly provided, Mindray is responsible for all
insurance, freight, customs, duties, tariffs, any foreign, federal, state or
local taxes that may be applicable to bring the Products to Heska’s dock,
excluding VAT. Each Party shall be responsible for their own federal, state and
local sales, use and income taxes and assessments, Value Added Taxes, and other
taxes, fees, and duties.



--------------------------------------------------------------------------------





7.3 Resale Tax Exemption. Heska agrees to provide to Mindray a copy of Heska’s
Resale Tax Exemption Certificate for any sales within Heska’s Territory subject
to resale tax exemption, otherwise, all applicable taxes will be included on the
invoices.
7.4 Payment Instructions. Subject to offset for DOA Product as provided in
Article 8.2 below, the full payment is immediately due and must be settled,
within sixty (60) days of shipment of the Product(s) from Mindray, with payment
by company check or wire transfer of immediately available funds, issued by a
first class, international bank, satisfactory to Mindray at the following bank
or a first class, international bank other financial institution as Mindray may
designate that is reasonably satisfactory to Heska.
Bank: [***]
8. Shipment and Acceptance
8.1 Freight Terms. The Product prices are inclusive of Mindray performing and
paying for delivery to Heska’s dock in Germany, France, Spain, Italy, or the
United States, as directed by Heska, provided however that Heska agrees to be
the importer of record in Germany, France, Italy, and Spain and pay VAT. Mindray
will be responsible for any and all carriage, loading, unloading, charges, or
other import/export cost, excluding VAT in the designated countries above, until
the Products have arrived at Heska’s designated dock. Title shall transfer at
Mindray’s dock and risk of loss for the Products shall pass to Heska upon
delivery to Heska’ s dock. Notwithstanding the prior sentences, the Spare Parts
and QC/Cal prices are based on Exworks (Incoterms 2010) United States. Mindray
shall ship Product to Heska using reputable carriers, under Economy class
shipment or better. The Parties shall cooperate in freight matters, including
the prompt and complete documentation for proof of loss claims to an appropriate
carrier and/or insurer. Heska shall photograph damage to original packaging,
immediately upon receipt of packaging that Heska deems to have incurred external
damage.
8.2 Non-Conformities and Acceptance. All claims for error, damages, defects,
shortages and material non-conformities in any shipment discovered by reasonable
inspection shall be made in writing to Mindray (together with detailed
descriptions and evidence thereon) within thirty (30) days after receipt of the
Products at Heska’s destination point shipping dock (such Products containing
errors, damages, defects, shortages, and material non-conformities each, a “DOA
Product”). Failure to make such claim within such period shall constitute
acceptance of the shipment (“Acceptance”). The extent of Mindray’s liability for
DOA Product under this warranty shall, at Heska’s option, be limited to: (i)
replacement as herein provided of any defective Products, freight prepaid to
Heska designated dock, or (ii) return of DOA Product(s), at Mindray’s sole
expense, provided however, that Heska agrees to use reasonable efforts to
repackage and make DOA Product(s) available for shipment in original packaging,
or if damaged, in a manner consistent with Heska’s own packaging standards for
similar products, for a full refund, to the extent Mindray was previously paid
by Heska for such DOA Product, or for an offset against future invoices. Mindray
shall have no liability for any defects in cases of damage arising from Heska’ s
negligent handling.
9. Warranties
9.1 Limited Product Warranty.
9.1.1 Analyzer Product Warranty. Mindray warrants the Analyzer Products sold by
Mindray conform to the Specifications and shall be free from defect in material
and workmanship for (i) twenty-one (21) months from the date of Mindray’s
shipment of the Products to Heska. Mindray and Heska agree that the exclusive



--------------------------------------------------------------------------------





remedies for Mindray’s breach of its limited express warranty is limited at
Mindray’s election solely to: (a) the repair and/or replacement of the defective
Analyzer Product or part, as reasonably determined by Mindray; or (b) refund of
the purchase price and return the Analyzer Product; provided, however, that for
DOA Products, the provisions of Section 8.2 shall apply. In fulfilling its
limited warranty to repair and/or replace a defective Analyzer Product or part,
Mindray shall use all reasonable endeavors, acting in good faith. The limited
warranty does not extend to any of the Analyzer Products that have been, other
than by Mindray: (1) subject to misuse, neglect, or abuse, (2) improperly
repaired, or altered or modified, and/or (3) used in violation of instructions
furnished by Mindray or in contravention of generally accepted usage standards
in the Market, in the Territory, by Customers, for products similarl to Analyzer
Products. Heska shall solely bear all costs to retrieve and to ship all Analyzer
Product(s) requiring warranty service to Mindray designated location within the
United States. Mindray shall solely bear all costs to ship all Analyzer
Product(s) repaired under warranty service to Heska’s principal place of
business.
9.1.2 Analyzer Products Needing Repair. Heska must maintain a Service Exchange
Pool, with Service Exchanges, as defined in Article 1. Heska will make its
commercially reasonable effort to troubleshoot and fix non-functioning Analyzer
Products in the Territory. If the units in question cannot be brought by Heska
up to normal functionality and operation according to Specification, Heska will
then initiate the Analyzer Product limited warranty process with Mindray, as
described in Section 9.1.1. Mindray will return the repaired units back to
Heska’s Service Exchange Pool. Mindray shall reimburse or replace Spare Parts
used by Heska in repairing units under warranty upon receipt of Heska’s written
itemization of Spare Parts used in such repairs, itemized per repaired unit’s
serial number.
9.1.3 Extended Warranty. Analyzer_Products must be covered by active warranty or
extended warranty policies in order to be eligible for purchasing extended
warranty for the next period.
9.1.4 Consumables Warranty. Mindray warrants the Consumables sold by Mindray
conform to the Specifications as set forth in Annex A, shall work with the
Analyzer Product for the intended purpose, shall have a shelf life of at least
fifteen (15) months, except for probe cleanser shall have a shelf life of at
least eight (8) months, from receipt by Heska, and shall be free from defect in
material and workmanship. Mindray will cover the replacement of the
non-conforming or defective Consumable(s).
9.2 Repair-Replace Warranty. Mindray warrants its repair work and replacement
parts for a period of ninety (90) days from return to Heska (or other location
directed by Heska) of the repaired or replaced Analyzer Product or for the
balance of the warranty period as set forth in Article 9 “Warranty”, whichever
is longer. Mindray and Heska agree that the exclusive remedy for Mindray’s
breach of its limited express warranty concerning repair work and replacement
parts is limited solely to the repair and/or replacement of the Analyzer Product
or part, as reasonably determined by Mindray. In fulfilling its limited warranty
to repair and/or replace a defective Analyzer Product or part, Mindray shall act
in good faith, time of the essence. Any claim arising under this Article 9 shall
be settled by amicable cooperation between Mindray and Heska, to minimize or
avoid unnecessary expense and time.



--------------------------------------------------------------------------------





9.3 No Infringement. Mindray represents and warrants that neither the Products
nor their manufacture, use, importation or sale infringe upon the proprietary
rights held by a third party in the Territory. In the event of an allegation of
infringement of any third party intellectual property rights is made, or in
Mindray’s and Heska’s opinions is likely to be made, in respect of the Product
Mindray may at its own expense (i) obtain for Heska and its customers the right
to continue to import, sell and use the Product, (ii) modify the Product so as
to avoid infringement in a way reasonably acceptable to Heska or (iii) if
conditions (i) and (ii) cannot be complied with on terms which in Mindray’s
opinion are reasonable, Mindray (x) may terminate this Agreement upon not less
than ninety (90) days’ advance notice, and (y) shall indemnify Heska according
to the provisions of Section 13.2 of this Agreement. If the Agreement is
tem1inated pursuant to this Section 9.3 Mindray shall, at its cost, use its best
efforts to identify a mutually acceptable manner of modifying the Product or
this Agreement to render the Product or the performance of this Agreement
non-infringing and, upon Heska’s request, accept return of and refund monies
paid for Product in Heska’s inventory. Heska shall have the right of first
refusal for a period of thirty-six (36) months following such termination before
Mindray may appoint any new distributor in the Territory.
9.4 Disclaimer of All Other Warranties. EXCEPT FOR THE LIMITED WARRANTY
EXPRESSLY SET FORTH IN THIS AGREEMENT, MINDRAY HEREBY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, WITH RESPECT TO THE PRODUCTS,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
10. Governing Law; Dispute Resolution; Exclusive Venue and Jurisdiction
10.1 The English language employed herein shall be controlling and this
Agreement shall not be governed by the United Nations Convention on Contracts
for the International Sale of Goods. Any claim or controversy relating in any
way to this Agreement shall be governed by and interpreted exclusively in
accordance with laws of England and Wales without regard to the conflicts of law
principles thereof. Any dispute arising out of or relating to this Agreement,
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with the said
Rules. The language of arbitration shall be English. The place of arbitration
shall be London, UK. The award rendered by arbitrator(s) shall be final binding
upon the Parties hereto.
10.2 Mindray represents and warrants to Heska that Mindray has the authority to
enter into this Agreement and to bind itself to the obligations set forth
herein. Mindray shall not assist, permit or cause any Affiliate to take any
action which, if taken by Mindray, would constitute a breach of this Agreement,
and Mindray shall use its best efforts to prevent any Affiliate from taking any
such actions. Heska represents and warrants to Mindray that Heska has the
authority to enter into this Agreement on behalf of, and to bind, each and all
of its Affiliates to the obligations set forth herein.
11. Parties’ Responsibilities
11.1 HESKA’S RESPONSIBILITIES:
11.1.1 Marketing and Promotion of Product. Heska, at its sole discretion, shall
undertake for its own account advertisement and sales promotions of the Products
in the Market within the Territory. Heska shall use reasonably commercial
efforts to market and sell the Products to Customers in the Market throughout
the Territory.



--------------------------------------------------------------------------------





11.1.2 Communication with Customers. Heska shall provide all warranty, technical
support, shipping, and communications to and between Heska’s Customers, on the
one hand, and Heska on the other, without, unless previously authorized between
Heska and Mindray, any direct communication or obligations between Mindray and
Heska’ s Customers. The identification of Heska Customers is Heska Confidential
Information.
11.1.3 Sales Agents. Heska shall be solely responsible for selection, training,
and support of installation personnel, technical support personnel, dealers,
agents, sales representatives and contractors and for the advice performance of
such persons under Heska’s direction and control in providing information and
services to end user customers and Customers of the Products purchased
hereunder.
11.1.4 Customer Use Restrictions. Heska shall reasonably undertake to train and
to support Customers using the Product as to the proper use, installation,
maintenance, and safety precautions necessary for the Product(s) proper
perfom1ance and maintenance of good working condition.
11.1.5 Forecast. Heska, on a rolling basis, during the first ten (10) days of
each Calendar Quarter after the Effective Date, shall, upon Mindray’s written
request, provide Mindray with a written forecast of estimated purchases of the
Products for the next twelve (12) month period. The forecast shall represent
Heska’s commercially reasonable good-faith estimate of its Product requirements
for such twelve (12) month period. Such forecasts are for the convenience of
Mindray only, and shall not constitute firm purchase orders or shipping orders
and shall not be binding upon or create any obligation or liability with respect
to Heska. Mindray shall, within ten (10) days of becoming aware that Mindray may
reasonably be unlikely to have the ability to fulfill the forecast quantities
and schedule.
11.2 MINDRAY’S RESPONSIBILITIES:
11.2.1 Spare Parts and Consumables Tail. During the Tail period, Mindray shall
maintain the capability to repair the Products, to deliver Consumables, and to
deliver Spare Parts to Heska at terms at least as favorable as Mindray offers to
any other customer(s) of Mindray in the Market and in the Territory, but in no
case less favorable than the Price and terms of this Agreement, or at Mindray’s
then-current price, whichever is lower; provided however, that the Price of this
Agreement during the Tail may be adjusted pursuant to the Currency Rate
Adjustment procedures in Section 7.5. During the Tail period, Heska shall have
the exclusive right to sell Consumables and Spare Parts to Customers acquired by
Heska from Effective Date through Termination.


11.2.2 Modifications and New Versions. Mindray reserves the right to make
changes to any manufacturing source, controlled process parameters or sources
and materials used with respect to the production of any of the Products and to
otherwise reasonably modify any of the Products; provided that Mindray will
provide Heska with at least one-hundred-eighty (180) days written notice of any
major, material changes in the form, fit, performance, or function of any of the
Products, along with details of such changes, and such major, material changes
shall not adversely affect the performance, the Specification, the ability of
Spare Parts and Consumables to operate on the Analyzer Products, or the sales
prospects of the Product to Customers in the Market in the Territory. For any
minor, changes, Mindray will use all reasonable endeavors, acting in good faith
to provide Heska



--------------------------------------------------------------------------------





with at least ninety (90) days written notice of such changes, or as soon as
practicable in line with Mindray’s standard change notification practices,
provided however that such minor changes shall not adversely affect the
performance, the Specification, the ability of Spare Parts and Consumables to
operate on the Analyzer Products, or the sales prospects of the Product to
Customers in the Market in the Territory.
11.2.3 In the event Mindray replaces or updates a Mindray Product or Product,
for minor improvements to the form, fit, performance or functionality, Heska
shall be entitled to acquire such updated or replaced version under the same
terms of this Agreement in effect before such update or replacement. Pricing and
relevant terms and conditions for (i) new products sold by Mindray that Heska
reasonably deems appropriate for sale to Customers in the Market within in the
Territory, and (ii) for the Mindray Products or Products that undergo major
improvements in form, fit, performance or functionality shall be negotiated in
good faith by the Parties. Mindray represents and warrants to Heska as of the
Effective Date and throughout the Term and during the Tail, the prices, benefits
and other terms and conditions in this Agreement are no less favorable to Heska
than any other similarly situated customer or Affiliate of Mindray of similar
purchase, sales, or placement of Mindray Products or similar products volume in
the Market and in the Territory. The foregoing sentence will not restrict
Mindray from transferring Mindray Products between Mindray Affiliates at
Mindray’s intercompany transfer prices, as determined by Mindray.
11.2.4 Technical Assistance. For technical assistance, Mindray shall supply
Heska with a reasonable amount of informative and illustrated materials
regarding the Products. Mindray shall train a reasonable number of Heska’s
technical personnel, at Heska’s and Mindray’s corporate address or other
mutually agreed to location, scheduled by consent of both Parties, if it becomes
necessary to achieving better installation and maintenance standards or to
release new Products which may be added to the Products Schedule. Each Party
shall bear its own costs in providing or receiving such training. Technical
assistance is by and between Mindray and Heska, for the benefit of Heska, not
the Heska’s Customers. The number of Heska personnel to be trained and the
frequency of such trainings shall be agreed upon in good faith.
11.3 RESPONSIBILITIES OF BOTH PARTIES:


11.3.1 Government Approvals. The Parties shall be responsible for obtaining and
maintaining all regulatory approvals and any amendment or supplements required,
if any, to fulfill their own obligations hereunder specifically, plus, (i) in
the case of Mindray, those necessary to provide for the manufacture, import,
delivery, and sale of the Products in the Territory in the Market, and (ii) in
the case of Heska, to receive, market, sell and service the Products in the
Territory in the Market.


11.3.2 Regulatory Inquiries. Each Party shall promptly inform the other Party of
the existence and substance of any inquiry or investigation related to Products
initiated by any government authority or certification agency.


11.3.3 Regulatory Inspections and Information. To the extent required by law or
at its reasonable discretion, Mindray and Heska shall each permit all
governmental authorities and certification agencies the reasonable right to
inspect their respective facilities at which the Products or any components of
them are handled,



--------------------------------------------------------------------------------





stored, or shipped, and all records related to them. Both Parties shall
reasonably assist such governmental authorities and certification agencies with
such inspections. Each Party shall promptly notify the other of all such
inspections related to or affecting the Products, and shall use reasonable
efforts to provide the other Party the opportunity to be present at such
inspections and shall use all reasonable endeavors, acting in good faith, to
comply with governmental authority or certification agency requests for one
Party to produce information that is confidential in nature to the disclosing
Party, such as Customer contact information and location of Products;
Confidential Information and Intellectual Property and provided pursuant to this
Article 11.3.3 shall be used solely for the strict and limited purpose of
complying with the governmental authority or certification agency requests or
mandates, and shall not be used by the receiving Party for any commercial use,
and shall be protected under Article 14 and Article 12 of this Agreement.


11.3.4 Product Complaints/Reports. Each Party shall promptly provide the other
Party notice of any information regarding real or potential defects and
complaints about the Products or would reasonably be considered material to the
safety of them for their intended use. Each Party shall reasonably cooperate
with the other in sharing any information that may constitute a complaint
related to the Products. Mindray will use reasonable efforts to assist Heska in
investigating and correcting any problems Heska or its Customers may experience
with the Product. Such efforts will include qualified representatives of Mindray
visiting the Territory when deemed reasonably necessary by Heska. ·Heska will
use reasonable efforts to in1plement any corrective action recommended by
Mindray.


11.3.5 Recalls. Mindray shall bear all costs and have sole authority and
obligation to declare a recall of any Products, if Mindray believes that there
is a potential significant health hazard or non­compliance with applicable
government regulations. In the event that a mandatory recall, withdrawal or
modification of the Product is required by a decision or ruling of a court of
competent jurisdiction or by a ruling or regulation of a governmental agency
(“Mandatory Recall”), or in the event of a voluntary recall initiated by
Mindray, Mindray shall be responsible for supplying modified Products or
components thereof, to Heska for Heska’s delivery to Customers who purchased
such Product, consistent with applicable regulations and/or government agency
instructions or rulings. In connection with any recall, Heska will implement the
recall and supply the affected Customers with modified Products or components
and/or service, where applicable, thereof under the direction of Mindray.
Mindray and Heska agree to work cooperatively to facilitate any recall. In
connection with this obligation, Heska shall track serial numbers of all Product
delivered to customers at the time of delivery. Mindray shall reimburse Heska
for reasonable expenses incurred by Heska pursuant to this Article 11.3.5.


11.3.6 Laws. Each Party will at its own expense comply with all applicable
international, national, state, regional, and local laws, rules, and regulations
of competent public authorities relating to its duties, obligations, any
applicable quality processes, regulatory compliance and performance under this
Agreement. Heska has sole responsibility for determining that no applicable laws
of the Territory within the Market prohibits, limits or materially impairs in
any respect the sale and distribution of the Products for the intended purpose.



--------------------------------------------------------------------------------







12. Proprietary Rights
12.1 Intellectual Property.
12.1.1 Each Party retains all rights to its Intellectual Property pre-existing
as of the Effective Date of this Agreement. Except as provided for expressly in
this Agreement, no license, right or ownership is granted, by implication or
otherwise, to a Party’s Intellectual Property. As of the date of this Agreement,
neither Party claims any rights to, or ownership in, the other Party’s
Intellectual Property, and neither Party claims the existence of any jointly
owned Intellectual Property between the Parties. In the event either Party
provides the other Party with such other Party’s data regarding certain
veterinary parameters, such information shall be provided pursuant to the
Confidential Information rights in Article 14.
12.1.2 Mindray owns all Intellectual Property rights in the Products, and shall
own all Improvements thereto, except for the Confidential Information of Heska.
In the event that any Intellectual Property rights in the Products or any
Improvements vest in Heska, Heska hereby assigns to Mindray all right, title,
and interest in such Intellectual Property rights to Mindray, and shall fully
cooperate with Mindray, at Mindray’s expense and for reimbursement of Heska’s
reasonable related expenses, in executing all documents required to confirm the
foregoing assignment.
12.1.3 During the Term of this Agreement, and subject to Heska’s compliance with
the terms of this Agreement, Mindray hereby grants to Heska (i) an exclusive
(even as to Mindray) non­transferable, non-sublicenseable (other than as
permitted under Section 12.6) license under Mindray’s Intellectual Property
embodied in the Products solely for the purpose of selling the Products to
Customers in the Market within the Exclusive Territory and (ii) a non-exclusive,
non­transferable, non-sublicenseable (other than as permitted under Section
12.6) license under Mindray’s Intellectual Property embodied in the Products
solely for the purpose of selling the Products to Customers in the Market within
the Non-Exclusive Territory. For avoidance of doubt, the exclusivity of the
license granted herein shall extend only to the Market within the Territory.
12.1.4 During the Term of this Agreement, Heska hereby grants to Mindray a
non-exclusive license under Heska’s Intellectual Property embodied in Heska’s
trademarks solely for the purpose of manufacturing and providing the Products to
Heska pursuant to the terms of this Agreement.
12.2 No Unauthorized Use. Neither Party shall use the other Party’s Intellectual
Property or Confidential Information for any purpose other than to advance the
sale of the Products by Heska to Customers in the Market within the Territory.
12.3 No Right. Except as expressly set forth herein, neither Party is granted
any right to the other Party’s software or Intellectual Property, even if the
software, hardware, or firmware is incorporated into any products, software, or
other Intellectual Property. Nothing herein, or in any way related to this
Agreement or interaction or non-action or delay between the Parties or their
assigns, shall grant, transfer, or cause to be shared, with the other Party, any
rights in and to either Party’s software, in any form, firmware, designs,
component sources and specifications, documentation, or Intellectual Property.
This Section 12.3 shall apply, whether or not either Party or any third party
products are incorporated in, embedded in, merged with, or otherwise associated
with a Party’s products.



--------------------------------------------------------------------------------





12.4 Software License Definition. Certain licenses may be provided, included, or
bundled with Products, including but not limited to HL7, networking, and other
interfaces and software for displaying, capturing, transmitting or synchronizing
data to and from the Analyzer Product (the “Software”).


12.5 Software License. Heska is hereby granted a non-exclusive, fully-paid-up,
perpetual, irrevocable license to license, install, use and support the Software
solely in connection with the sale of Products to Customers in the Market within
the Territory according to the terms hereunder (the “License”). Software is
protected by copyright, trademark, and trade secrets laws, international treaty
provisions and various other intellectual property laws. Heska shall not, and
shall use reasonable commercial efforts to ensure that each Customer does not,
(i) use the Software for other than Customer’s internal business purposes, (ii)
permit any third parties to use the Software other than as expressly permitted
by this Agreement, (iii) reverse engineer, decompile, disassemble, or otherwise
attempt to discover the source code of any Software, (iv) modify the Software in
any manner, (v) use the Software in the operation of a service bureau, (vi) copy
the Software, except that Heska may make copies of the Software for regulatory
reasons and in furtherance of support and warranty of the Products, or (vii) use
the Software other than in conjunction with the Products sold hereunder, or in
any manner not expressly authorized by this Agreement. The Software’s component
parts may not be separated either from each other or from the other Product
components for any use. Where the Software is end user readable, the Software
will be private labeled to Heska’s brand; provided, however, that any copyright
notices, other ownership notices, or other legal notices embedded in the
Software shall remain in the name of Mindray.
12.6 Right to Sublicense. During the term of this Agreement, Heska may
sublicense to Customers, for use in the Market within the Territory, the
nonexclusive and personal right to use, in object code format only, the Software
for the life of the Products associated with such Software. Such sublicense
shall be granted consistent with the terms of Section 6.6 of this Agreement.


12.7 Ownership; Rights. Neither Party shall acquire any right, title or interest
in any of the other Party’s trademarks, copyrights, trade names, nor other
intellectual property and proprietary information, except as specifically
granted in this Agreement. No rights are granted to Heska under this Agreement
to make or cause to be made any of the Products.
13. Insurance and Indemnity
13.1 Insurance. Mindray shall at its sole cost and expense maintain throughout
the Term: (i) Workers’ Compensation insurance as required by all applicable
laws; and (ii) product liability insurance coverage affording protection for
bodily injury, death, personal injury and property damage caused by or due to
default of the Products, and including coverage for contractual liability and
products liability, with minimum coverage limits of [***] per occurrence, and
minimum coverage limits of [***] in the aggregate. Any product liability
insurance policy of Mindray covering the Products shall name Heska as an
additional insured. If applicable law requires Mindray to maintain higher
coverage limits or other insurance coverage, then such required limits or
insurance shall be satisfied. Mindray hereby covenants to obtain all insurance
as required under the terms of this Section 13.1 from a reputable, licensed
insurance provider with a financial strength rating of “A-” or better by S&P.
Upon written request by Heska, Mindray shall deliver to Heska, one or more
certificate(s) of insurance evidencing such coverage. The policies required to
be maintained by Mindray under this Section 13.1 shall be primary and
non-contributory. With respect to any policies or coverage maintained on a
“claims-made” basis, such



--------------------------------------------------------------------------------





policies shall be maintained for a period of not less than two years following
the expiration of the Term. Notwithstanding anything to the contrary, the
contractual liability in 13.l(ii) shall be limited to maximum amounts implied by
law and the liability is assumed by Mindray under any warranty under the
requirement of Federal or State legislation governing product safety.
13.2 Indemnification by Mindray. Mindray agrees to defend, indemnify and hold
harmless Heska and its Affiliates, and each of their respective directors,
officers, agents, investors and employees, from any and all losses, claims,
damages, awards, penalties, expenses or injuries incurred by Heska, including
reasonable attorney’s fees and all court costs, arising out of or resulting
from: (a) any third party claims alleging that the Products infringe any
copyright, patent, trade secret, trademark, or other proprietary right of any
third party; or (b) any third party claims the Products cause bodily injury
(including death), or physical damage to tangible property and/or such injury or
damage resulted in reputational harm to such third party; or (c) any third party
claim that this Agreement, including the negotiation or implementation of this
Agreement, or the appointment of Heska by Mindray to sell Products to Customers
in the Market within the Territory violates or interferes with (i) any agreement
between any third party and Mindray or (ii) any alleged legal duty, express or
implied, allegedly owing from Mindray to a third party. The foregoing indemnity
applies only if the instructions outlined in the Product’s labeling, manual,
and/or instructions for use are followed. This indemnification does not apply to
liability and/or damages arising from: (1) an injury due to the negligence of
any person other than an employee or agent of Mindray; (2) the failure of any
person other than an employee or agent of Mindray to follow any instructions for
use of the Product; or (3) the use of any product not purchased from Mindray, or
Product that has been modified, altered, reprocessed, or repaired in a manner
inconsistent with Mindray published instructions or specifications, where such
modification, alteration, reprocess, or repair can be shown to be a material
contributor to such liability and/or damages for which indemnification is
claimed. Mindray shall have the sole right to defend such claims covered under
this indemnification, at its own expense, and Heska shall, at Mindray’s expense,
use reasonable efforts to provide such assistance in investigating and defending
such claims as Mindray may reasonably request. This indemnity shall survive the
expiration or termination of this Agreement.


13.3 Indemnification by Heska. Heska agrees to defend, indemnify and hold
harmless Mindray and its Affiliates and each of their respective directors ,
officers, investors and employees, from any and all losses, claims, damages,
awards, penalties, expenses or injuries incurred by Mindray, including
reasonable attorney’s fees and all court costs, arising out of or resulting
from: (a) any third party claims alleging that the Products as a result of
marking by Heska infringe any trademark of any third party; or (b) any third
party claims alleging that this Agreement, including the negotiation or
implementation of this Agreement , or the appointment of Heska by Mindray to
sell Products to Customers in the Market within the Territory violates or
interferes with (i) any agreement to which Heska is a party or (ii) any alleged
legal duty, express or implied, allegedly owing from Heska to any such third
party; or (c) any third party claim arising from Heska’s purchase, marketing,
sale, distribution, service, or support of the Products; or (d) Heska’s breach
of this Agreement. Heska shall have the sole right to defend such claims covered
under this indemnification, at its own expense, and Mindray shall, at Heska’s
expense, use reasonable efforts to provide such assistance in investigating and
defending such claims as Heska may reasonably request. This indemnity shall
survive the termination of this Agreement.



--------------------------------------------------------------------------------





14. Confidential Information
14.1 Confidentiality. No Confidential Information disclosed by either Party to
the other in connection with this Agreement shall be disclosed to any person or
entity other than the receiving Party’s employees and contractors directly
involved with the receiving Party’s use of such information. Such information
shall be used only for the purposes contemplated by this Agreement, and such
information shall otherwise be protected by the receiving Party from disclosure
to others with the same degree of care accorded to its own proprietary
information, but not less than a reasonable degree of care in accordance with
the normal practice of the medical device development industry. To be subject to
this provision, information must be delivered in writing and designated as
“proprietary” or “confidential” or, if initially disclosed orally or visually,
must be confirmed in writing as “proprietary” or “confidential” within thirty
(30) days after the disclosure. Information will not be subject to this
provision if it (i) is or becomes a matter of public knowledge without the fault
of the receiving Party, (ii) was known to the receiving Party before the
disclosure to it by the other Party, as evidenced by written records of the
receiving Party, or (iii) was received by the receiving Party from a third
person under circumstances permitting its unrestricted disclosure by the
receiving Party. If the receiving Party is required by law, or requested by a
court or administrative body, to disclose any Confidential Information of the
disclosing Party, the receiving Party shall give the disclosing Party prior
written notice of such requirement or request prior to disclosing such
Confidential Information so that the disclosing Party may seek a protective
order or other appropriate relief.
14.2 Confidentiality Release. The Parties shall be released from any
confidentiality obligations under this Article 14 five (5) years after the last
of any and all of the obligations of the Parties to this Agreement have expired;
provided, however, that with respect to any trade secrets disclosed by a Party,
the confidentiality obligations under this Article 14 shall survive for as long
as such confidential information remains a trade secret.
15. Termination
15.1 Right to Terminate for Good Cause. A Party has the right to tem1inate this
Agreement for Good Cause with immediate effect. “Good Cause” means the
occurrence of one or more of the following events:
(a) Should one of the Parties become bankrupt or insolvent, or have its business
placed in the hands of a receiver, assignee or trustee, whether by voluntary act
or otherwise, or become unable to pay its bills in the ordinary course of
business, on time; or
(b) If one of the Parties ceases to function as a going concern or to conduct
its operations in the normal course of business; or
(c) A Party becomes unable, due to regulatory sanction or claim or loss of
license or regulatory approval, to meet its commitments under the Agreement.
15.2 Right to Terminate for Breach with Notice. This Agreement may be terminated
by either Party if the other Party materially breaches any material provision of
this Agreement and fails to cure such breach within sixty (60) days of written
notice by the non-breaching Party describing the material breach (“Notice
Period”). Each Party agrees to work with the other, in good faith, in connection
with a Party’s efforts to cure any breach.



--------------------------------------------------------------------------------





15.3 Termination During Renewal Term. This Agreement may be terminated by either
Party during the Renewal Term upon not less than 180 days prior to the
expiration of the then current Renewal Term upon notice to the other Party.
15.4 Effect of Termination. In the event of termination by Mindray for Good
Cause pursuant to Section 15.1 or resulting from a breach by Heska pursuant to
Section 15.2 above or following the effective date of termination by Heska
pursuant to Section 15.3, all undisputed monies owed to Mindray shall become due
and payable. Following the expiration of the Term or earlier termination of this
Agreement as permitted by Article 15 of this Agreement, Mindray shall have no
right to require Heska to continue to act as a distributor of the Products, and
Heska shall have no right to require Mindray to continue to sell the Products to
Heska; provided. however, that Mindray shall be obligated; (i) to fulfill
warranty on Products for the full term of such warranty under this Agreement
prior to termination and to sell to Heska and fulfill extended warranty
obligations hereunder and during the Tail so that Heska can meet its commitments
to Customers who have purchased and paid for (or contractually promised to pay
for), through Heska, warranty and service products, including as provided for in
Article 9, and Annex B and (ii) to sell Replacement Parts and Consumables to
Heska under the Tail, including as provided for in Section 11.2. Each of the
Parties acknowledges that it is acting independently in connection with any
actions taken in connection with this Agreement, including any investments in
personnel, facilities, and marketing activities undertaken hereunder, and is not
relying on any express or implied representation or promise from the other Party
that this Agreement will continue for any period except as expressly provided
herein. Each of the Parties hereby waives any claim against the other for loss
or damage of any kind (including, without limitation, damages or other
compensation for unjust enrichment, loss of prospective profits, lost business
opportunities, rein1bursement for expenditures or investments made or
commitments entered into or goodwill) because of the termination of this
Agreement for any reason as permitted by Article 15 of this Agreement or failure
of Heska to extend the term beyond the Initial Term of this Agreement or because
of failure of the Parties, for whatever reason, upon expiration hereof, to make
a similar agreement.
16. General Provisions
16.1 Assignment. Either Party may assign their rights or delegate or subcontract
their duties under the Agreement to affiliates without written consent of the
other party; provided, however that assigning Party shall remain responsible for
all performance and obligations under the Agreement. This Agreement shall be
binding on and shall inure to the benefit of each Parties’ successors and
assigns. Heska may assign this Agreement to: (i) any of its majority owned
Affiliates; or (ii) any person or entity that acquires substantially all of the
business or assets of Heska or substantially all of the business segment
relating to the Products that are the subject of this Agreement; provided,
however, Mindray shall have the right to terminate this Agreement and enter Tail
Period within sixty (60) days of receipt of notice of assignment if such
assignment is (a) to a person or entity that manufactures a competitive product
to tl1e Products, or (b) Zoetis, Inc., or (c) IDEXX, Inc.
16.2 Force Majeure. Mindray shall not be liable for, or be deemed to be in
default for, delay of or failure in delivery or performance of any other act
under this Agreement due directly to any of the following causes; acts of God or
the public enemies, civil war, insurrection or riot, fires, floods, explosions,
earth quakes or serious accident, epidemics or quarantine restrictions, or any
act of government or military authority. Promptly upon



--------------------------------------------------------------------------------





the occurrence of any event hereunder which may result in all delay in the
delivery of the Products, Mindray shall give notice thereof to Heska, which
notice shall identify such occurrence and specify the period of delay which may
reasonably be expected to result therefrom.
16.3 Survival of Obligations. Notwithstanding any provision to the contrary
contained in this Agreement, the provisions of Articles 6.8, 9, 10, 11.2.1, 12,
13, 14, 15.4 and 16, and other terms that by their nature are intended to
survive termination, shall survive the expiration or termination of this
Agreement and continue to be enforceable in accordance with their respective
terms.
16.4 Notices. Except as otherwise provided herein, any notice or other
communication from one Party to the other Party shall be in writing, deemed
effective upon receipt and either delivered in person or sent via
internationally recognized overnight carrier, United States certified mail, or
facsimile (upon confirmation of delivery thereof) and addressed as follows, or
to such other address as the addressee shall have specified by notice hereunder
from time to time:
If to Heska:


Heska Corporation Attn: President
3760 Rocky Mountain Ave.
Loveland, CO 80538


Copy to:


Heska Corporation
Attn: Legal Department
3760 Rocky Mountain Ave.
Loveland, CO 80538


If to Mindray:


Shenzhen Mindray Bio-Medical Electronics Co., Ltd. Attn: Legal Department
Mindray Building, Keji 12th Road South High-Tech Industrial Park
Nanshan, Shenzhen 518057 P.R. China


Copy to:


Shenzhen Mindray Bio-Medical Electronics Co., Ltd.
c/o North American Corporate Counsel
800 MacArthur Blvd.
Mahwah, NJ 07430


16.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures transmitted by facsimile or other electronic
means are acceptable the same as original signatures for execution of this
Agreement.
16.6 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable because it is invalid or in conflict
with any law of any



--------------------------------------------------------------------------------





relevant jurisdiction, the validity of the remaining provisions shall not be
affected, and the Parties agree that the court making the determination of
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
16.7 Compliance with Laws. Each Party to this Agreement shall comply with all
applicable laws and regulations relating to the Products and their respective
performance under this Agreement.
16.8 No Partnership or Agency. Nothing in this Agreement shall be construed as
creating a partnership, agency, employment relationship, franchise relationship
or taxable entity between the Parties. The relationship established by this
Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to (i) give either Party the power to direct and
control the day-to-day activities of the other, (ii) constitute the Parties as
partners, joint ventures, co-owners, or otherwise as participants in a joint or
common undertaking, or (iii) allow either Party to create or assume any
obligation on behalf of the other for any purpose whatsoever, except as
expressly authorized under this Agreement. All financial obligations associated
with the business of each respective Party are the sole responsibility of that
respective Party.
16.9 Entire Agreement. This Agreement constitutes the entire understanding of
the Parties relating to the subject hereof and supersedes all other previous
agreement and understandings, whether written or oral.
16.10 Interpretation; Headings. Articles and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement. This Agreement is the result of
arms-length negotiations between the Parties hereto and no provision hereof,
because of any ambiguity found to be contained therein or otherwise, shall be
construed against a Party by reason of the fact that such Party or its legal
counsel was the draftsman of that provision.


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
specified above.


HESKA CORPORATION SHENZHEN MINDRAY BIO-MEDICAL ELECTRONICS CO., LTD.:


By: /s/ Kevin Wilson By: [***]


Name: Kevin Wilson Name: [***]


Title: CEO, President Title: GM, Global VET
Annex A – Product & Product Specifications


Analyzer Product
Name and main function
Mindray product name: BC-5000vet (“Mindray Product”)
OEM product name:  Element HT5 (“Analyzer Product”)


BC-5000vet and Element HT5 is an automatic veterinary 5-part differential
hematology analyzer.





--------------------------------------------------------------------------------





Net Size / Net Weight

Net Size/ Net Weight[***]HxWxD (cm)[***]Weight (Kg)[***]

Throughput and Parameters
At least [***] samples per hour Dog, Cat, Horse, Ape/Monkey, Ferret, Rat, Mouse,
Bovine, Goat, Llama and Sheep.
Aspiration volume: ≤ [***] ul
Parameters:
WBC, Neu#, Lym#, Mon#, Eos#, Bas#, Neu%, Lym%, Mon%, Eos%, Bas%
RBC, MCV, HGB, HCT, MCH, MCHC, RDW%
PLT, MPV
Display and Software
Color touch screen: ≥ 10.1’’
Software updates directly through USB drive.
Embedded operation system.
Communication and Interface
LAN Port supports HL7 protocol
USB, LAN
Support LIS – Bi-Directional Communication


Linearity

ParameterUnitLinearity RangeDisplay
RangeWBC[***][***][***]RBC[***][***][***]MCV[***][***][***]HGB[***][***][***]HCT[***][***][***]PLT[***][***][***]

Background

ParameterUnitBackground
LimitsWBC[***][***]RBC[***][***]HGB[***][***]PLT[***][***]

Carryover


[***]


The calculated carryovers shall meet the requirements in the following table:

ParameterCarryoverWBC[***]RBC[***]HGB[***]PLT[***]

Reproducibility [***]



--------------------------------------------------------------------------------






ParameterCV%WBC[***]RBC[***]MCV[***]HGB[***]PLT[***]

Consumables
Diluent, DIFF lyse, LH lyse listed in Annex B (2) “Consumables” (shelf-life is
[***] months)
Probe cleanser (shelf-life is [***] months) listed in Annex B (2) “Consumables”
Shelf-life is counted from the manufacturing dates.
QC/Cal listed in Annex B (3) “QC/CAL”


Spare Parts
Not to exceed the principal of manufacturing cost plus [***].






--------------------------------------------------------------------------------





Annex B – Price & Minimum Quantity


Price

1.Analyzer Product Price in Territory: $[***]2.Consumables
 P/N
DescriptionHeska Transfer Price[***]EHT5 Diluent(OEM/5.5L×2) $ [***][***]EHT5
Diluent(OEM/20L×1) $ [***][***]EHT5 DIFF LYSE(OEM/300mL×4) $ [***][***]EHT5 LH
LYSE(OEM/90mL×4) $ [***][***]Probe Cleanser(OEM/25mL×6) $ [***]

3.QC/CalP/NDescriptionHeska Transfer Price[***]EHT5 Control_CBC-5DMR Vet Normal
pack (2 x 3.0mL  - Normal Level ) $ [***][***]EHT5 Control_CBC-5DMR Vet Tri-Pack
 (12 x 3.0mL – 4 of each level  Low, Normal, High) $ [***][***]EHT5 Cal_CBC-CAL
PLUS Vet  Calibrator set (1 x 3.0mL) $ [***]

4.Spare Parts
a. Not to exceed actual manufacturing cost plus [***].
b. The Spare Parts prices are based on Exworks (Incoterms 2010) Mahwah, NJ USA.
Spare Parts are shipped to Heska US facilities only.
5.Extended Warranty (per unit per year of Extended Warranty)a. [***] of the
Analyzer Product Price

Minimum Annual Total
Calendar Year 2020: [***] Analyzer Product units purchased by Heska or its
affiliates under this Agreement or any agreement.
Calendar Year 2021: [***] Analyzer Product units purchased by Heska or its
affiliates under this Agreement or any agreement.
Calendar Year thereafter: [***] Analyzer Product units purchased by Heska or its
affiliates under this Agreement or any agreement.


Analyzer Product units purchased by Heska exceeding a Calendar Year’s Minimum
Annual Total will be credited to commitment of next year’s Minimum Annual Total.







--------------------------------------------------------------------------------







Annex C: Territories
Exclusive Territories:
Albania
Andorra
Austria
Bosnia & Herzegovina
Belgium
Croatia
Czech Republic
Denmark
Estonia
Finland
France
Germany
Greece
Iceland
Ireland
Italy
Japan
Kosovo
Latvia
Liechtenstein
Lithuania
Luxembourg
Macedonia
Malta
Moldova
Monaco
Montenegro
Netherlands
Norway
Portugal
San Marino
Slovakia
Slovenia
Spain
Sweden
Switzerland
Ukraine
United Kingdom (Including Scotland, N Ireland, Wales, England)
Spain will be an Exclusive Territory of Heska after December 31, 2020


Non-Exclusive Territories
Rest of World; excepting: i) Mainland China which is not part of any Territory
for Heska; and ii) United States, Canada and Mexico which are not part of any
Territory under this Agreement and shall be covered by North America Agreement

